Exhibit (e)(2) AMENDED SCHEDULE A with respect to the MANAGEMENT AGREEMENT between ING INVESTORS TRUST and ING INVESTMENTS, LLC Series Effective Date Annual Investment Management Fee (as a percentage of average daily net assets) ING Clarion Global Real Estate Portfolio 0.80% on first $250 million 0.775% on next $250 million 0.70% of assets in excess of $500 million ING LifeStyle Aggressive Growth Portfolio 0.14% ING LifeStyle Conservative Portfolio October 17, 2007 0.14% ING LifeStyle Growth Portfolio 0.14% ING LifeStyle Moderate Growth Portfolio 0.14% ING LifeStyle Moderate Portfolio 0.14% ING Oppenheimer Active Allocation Portfolio November 17, 2008 0.25% on all assets
